Citation Nr: 0607790	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-12 587	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to a service-connected left ankle 
sprain.  

2.  Entitlement to service connection for a right hip 
disability secondary to a service-connected left ankle 
sprain.  

3.  Entitlement to service connection for depression 
secondary to a 
service-connected left ankle sprain.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim for depression is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify the 
veteran if further action is required on his part concerning 
this claim.  The Board will go ahead and adjudicate his other 
claims  for purported low back and right hip disabilities.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
low back disability.  

2.  The medical evidence of record does not show a current 
right hip disability.  


CONCLUSIONS OF LAW

1.  A low back disability is not proximately due to or the 
result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005).

2.  A right hip disability is not proximately due to or the 
result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Court also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  In this case, 
the veteran was provided notice of the VCAA in February 2003, 
prior to the initial adjudication of his claims in the 
September 2003 rating decision at issue.  So this complied 
with the preferred sequence of events specified in Pelegrini 
II.

The February 2003 VCAA letter summarized the evidence needed 
to substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical records.  In this way, the VCAA letter clearly 
satisfies the first three "elements" of the notice 
requirement.



Although the VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claims.  The VCAA 
letter stated that it was his responsibility to support his 
claims with appropriate evidence and specifically outlined 
the evidence needed.  A more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction (i.e., RO), the Board must consider whether 
the veteran has been prejudiced thereby).  Here, since, for 
the reasons discussed below, the Board will conclude that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records 
(SMRs), VA and private medical records, and a report of a VA 
examination.  The veteran and his representative have not 
identified any outstanding evidence.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2005).  The 
veteran declined a personal hearing in his substantive appeal 
filed in April 2004.  38 C.F.R. § 20.700(a).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of this law.  
Accordingly, the Board will proceed to a decision on the 
merits.



Entitlement to service connection for low back and right hip 
disabilities secondary to a service-connected left ankle 
sprain

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Pertinent Laws and Regulations

The veteran does not allege, and the evidence does not 
otherwise suggest, that he is entitled to service connection 
for these conditions on a direct incurrence basis.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Instead, he is 
claiming they are the result of his already service-connected 
left ankle sprain - so his claims are entirely predicated on 
the notion of secondary service connection.  38 C.F.R. 
§ 3.310(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).



Analysis

With respect to Wallin element (1), current disability, the 
medical evidence of record is completely devoid of any 
medical finding or diagnosis pertaining to the low back and 
right hip.  The July 2003 VA examination resulted in 
diagnoses of "normal" lumbar spine and "normal" right hip.  
The other VA and private treatment records for consideration 
also make no reference whatsoever to low back and right hip 
disabilities.  As well, the veteran and his representative 
have identified no medical evidence which includes diagnoses 
of low back and right hip disabilities, to confirm he has 
these alleged conditions.  

As already alluded to, it is now well-settled that in order 
to be considered for service connection, a claimant must 
first have evidence of the disability alleged.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997);Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); and Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

To the extent the veteran, himself, contends he has low back 
and right hip disabilities, it is equally now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis, date of onset or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The statements offered 
in support of the veteran's claims are not competent medical 
evidence and, consequently, do not establish the existence of 
current disabilities referable to his low back and right hip.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may experience occasional low back and 
right hip pain.  However, this in and of itself does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (symptoms such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

In short, despite a VCAA request from the RO, the veteran has 
not submitted any evidence pertaining to diagnosis and 
treatment of low back and right hip disabilities.  In the 
absence of diagnosed low back and right hip disabilities, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The veteran's claims fail on 
this basis alone.  But even were the Board to presume, for 
the sake of argument, the veteran currently has low back and 
right hip disabilities, there still is no medical evidence 
causally linking these disabilities to his service-connected 
left ankle sprain.  So although Wallin element (2) would be 
satisfied, he nonetheless would not satisfy Wallin element 
(3), requiring this medical nexus.  And he cannot establish 
this cause-and-effect relationship himself.  See Espiritu and 
§ 3.159(a)(1).  See also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus ....).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for low back and right hip 
disabilities on a secondary basis.  And since the 
preponderance of the evidence is against his claims, the 
benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a low back disability 
secondary to a 
service-connected left ankle sprain is denied.

The claim for service connection for a right hip disability 
secondary to a 
service-connected left ankle sprain is denied.




REMAND

Entitlement to service connection for depression secondary to 
the 
service-connected left ankle sprain

Reasons for remand

VA examination 

The veteran was afforded a VA psychiatric examination in July 
2003, resulting in a diagnosis of major depression.  The 
examiner indicated the veteran's depression was more likely 
than not the result of his service-connected left ankle 
disability.  

Later that month, the veteran was afforded a VA orthopedic 
examination.  The examiner concluded the veteran's "primary 
and overwhelming problem is not related to his left ankle, 
but to his left hindfoot."  And service connection is not 
in effect for any disability involving the veteran's left 
hindfoot.

In August 2003, the RO notified the July 2003 VA psychiatric 
examiner that there was no objective evidence the veteran's 
ankle sprain in service was causing any current problems and 
that his major problem (i.e., the left hindfoot) is not 
service-connected.  The RO asked the examiner to give his 
assessment of the etiology of the veteran's major depression, 
considering this.  And in a handwritten response, the 
examiner stated:

Recommend another psychiatric 
examination.  When I saw the veteran he 
was rated as 10% disabled from left ankle 
condition and my opinion was that he was 
depressed - which was most likely 
[secondary] to the left ankle condition 
which I am now told did not exist.  
I cannot now go back and give an 
assessment as to the etiology of the 
major decision.  [The Board assumes that 
the examiner meant to say "major 
depression".]

The veteran was afforded another VA psychiatric examination 
in February 2004.  The diagnosis was major depressive 
disorder.  The examiner stated:

I understand from the memorandum that an 
orthopedic specialist has stated that 
[the veteran's] primary orthopedic 
problem is not related to his left ankle, 
but is related to his severe pes cavus, 
which is a congenital non-service-
connected condition.  If it is assumed 
that [the veteran] has a primary problem 
with pes cavus and a lesser problem with 
his left ankle, then it is not possible 
to conclude that his major depression is 
a result of service-connected left ankle.  

A review of the March 2004 statement of the case (SOC) 
reflects that the RO relied in large part on this opinion as 
a basis for denying the veteran's claim.  In addition, the RO 
noted evidence showing the veteran had reported depression 
and anxiety prior to his complaints of left ankle pain.

There still remains for consideration, however, the ancillary 
question of whether the veteran's service-connected left 
ankle sprain has chronically aggravated his depression, as 
there is no medical opinion presently on file addressing this 
equally dispositive issue.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

VCAA

Also, as noted above, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the claim for depression is REMANDED to the RO 
(via the AMC) for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  Schedule the veteran for another VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that his 
service-connected left ankle disability 
(but not problems involving his hindfoot 
from the pes cavus) chronically 
aggravated his depression.  If so, 
specify the degree of aggravation.  
Concerning this, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  And to facilitate making 
this determination, the veteran's claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the designated examiner prior to 
the examination.

3.  Then readjudiate the claim for 
service connection for depression 
secondary to the service-connected left 
ankle sprain in light of the additional 
evidence obtained.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and give them time to respond to it.

Thereafter, this claim should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by him until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


